 

Exhibit 10.1

 

STOCK TRANSFER AGREEMENT

 

This Stock Transfer Agreement (the “Agreement”) is made and entered into as of
July 15, 2014, by and among Newell Capital Corporation (the “Transferor”), Apio,
Inc. (the “Transferee”) and Windset Holdings 2010 Ltd., a Canadian corporation
(the “Company”) (Transferor, Transferee, together with the Company, the
“Parties”).

 

AGREEMENT

 

The Parties hereby agree as follows:

 

1.            Transfer and Sale. Subject to the terms and conditions of this
Agreement and the Shareholders’ Agreement, by and among the Company, Transferor,
Transferee, Dr. John P. Newell, John Newell, Steven Newell and Sylvia Helen
Newell, dated as of February 15, 2011 (as amended to date, the “Related
Agreement”, and as may be amended, or amended and restated from time to time),
Transferor agrees to transfer and sell 68 shares of Common Stock of the Company
(the “Common Shares”) and 15,857 shares of Junior Preferred Stock of the Company
(“the “Junior Preferred Shares” and collectively with the Common Shares, the
“Shares”) to Transferee, and Transferee agrees to purchase the Shares from
Transferor, as of the Closing Date (as defined below), for an aggregate purchase
price of US$11,000,000 (the “Purchase Price”).

 

2.            Closing; Delivery. The transfer and sale of the Shares pursuant to
this Agreement shall occur simultaneously with the execution of this Agreement
by the Parties (the “Closing Date”). On the Closing Date, Transferor shall
deliver to Transferee:

 

(a)     a certificate or certificates representing the Shares, registered in the
name of Transferor, duly endorsed by Transferor for transfer to Transferee or
accompanied by an Assignment Separate from Certificate in the form attached to
this Agreement as Exhibit A executed by Transferor in favor of Transferee
against payment of the Purchase Price, which shall be paid by cash, check, or
wire transfer to a bank account designated by Transferor, and

 

(b)     a fully executed Consent to Transfer and Waiver of First Offer Rights in
the form attached hereto as Exhibit B.

 

3.            Representations and Warranties of Transferor. In connection with
the sale and transfer of the Shares to Transferee, Transferor hereby represents
and warrants as of the date hereof that:

 

(a)     Authorization. Transferor has all necessary power and authority to
execute, deliver and perform Transferor’s obligations under this Agreement and
all agreements, instruments and documents contemplated hereby and to sell and
deliver the Shares being sold hereunder, and this Agreement constitutes a valid
and binding obligation of Transferor.

 

(b)     Ownership. Transferor is the sole beneficial owner of the Shares and
that the Shares are free and clear of any liens, pledges, security interests,
claims, equitable interests or encumbrances (other than restrictions on transfer
under applicable state and federal laws, and restrictions under the Related
Agreement). Transferor further represents that Transferor has good and
marketable title to the Shares and the right and authority to sell the Shares to
Transferee pursuant to this Agreement and without any third party consent.

 

(c)     No Conflict. The execution, delivery and performance of this Agreement
and the consummation of the transactions contemplated hereby will not result in
any violation or be in conflict with or constitute, with or without the passage
of time and giving of notice, either a default under any provision of any
instrument, judgment, order, writ, decree or contract (including, without
limitation, the Related Agreement) or an event which results in the creation of
any lien, charge or encumbrance upon the Shares.

 

 
 

--------------------------------------------------------------------------------

 

 

(d)     Validity. This Agreement, when executed and delivered by such
Transferor, will constitute the valid and legally binding obligation of
Transferor, enforceable in accordance with its terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, and any other laws of general application affecting enforcement of
creditors’ rights generally, and as limited by laws relating to the availability
of a specific performance, injunctive relief, or other equitable remedies.

 

(e)     Informed Decision. Transferor has substantial investment experience so
that Transferor has the capacity to protect his own interests and is fully
capable of evaluating the merits and risks of the sale of the Shares hereunder.
Transferor acknowledges and agrees that (i) Transferor is aware of the Company’s
business affairs and financial condition and has acquired sufficient information
about the Company to reach an informed and knowledgeable decision to sell the
Shares hereunder, (ii) Transferor has made his own decision to sell the Shares
hereunder without reliance on the Company or any other party, including without
limitation, Transferee, (iii) Transferor has had a full, fair and complete
opportunity to value the Shares, (iv) there is no established trading market for
the Shares, (v) the Purchase Price may not be indicative of the actual fair
market value of the Shares, and (vi) the value of the Shares may increase or
decrease substantially over time. In full understanding of the possibility that,
at the present time or in the future, the Shares could be worth substantially
more or less than the Purchase Price, Transferor has voluntarily entered into
this Agreement and determined to sell the Shares to Transferee hereunder.

 

4.            Representations and Warranties of Transferee. In connection with
the transfer of the Shares to Transferee, Transferee represents and warrants as
of the date hereof that:

 

(a)     Purchase Entirely For Own Account. Transferee is acquiring the Shares
for investment for Transferee’s own account only and not with a view to, or for
resale in connection with, any “distribution” of the Shares within the meaning
of the Securities Act of 1933, as amended (the “Securities Act”). Transferee is
aware of the Company’s business affairs and financial condition and has acquired
sufficient information about the Company to reach an informed and knowledgeable
decision to purchase the Shares.

 

(b)     Restricted Securities. Transferee understands that the Shares have not
been registered under the Securities Act by reason of a specific exemption
therefrom, which exemption depends upon, among other things, the bona fide
nature of Transferee’s investment intent as expressed herein. Transferee
understands that the Shares are “restricted securities” under applicable U.S.
federal and state laws and that, pursuant to these laws, Transferee must hold
the Shares indefinitely unless they are registered with the Securities and
Exchange Commission and qualified by state authorities, or an exemption from
such registration and qualification requirements is available. Transferee
acknowledges that the Company has no obligation to register or qualify the
Shares for resale. Transferee further acknowledges that if an exemption from
registration or qualification is available, it may be conditioned on various
requirements including, but not limited to, the time and manner of sale, the
holding period for the Shares, and requirements relating to the Company which
are outside of Transferee’s control, and which the Company is under no
obligation and may not be able to satisfy.

 

 
- 2 -

--------------------------------------------------------------------------------

 

 

(c)     Accredited Investor. Transferee is an accredited investor as defined in
Rule 501(a) of Regulation D of the Securities Act and has such knowledge and
experience in financial and business matters that Transferee is capable of
evaluating the merits and risks of acquiring the Shares.

 

(d)     Transfer Restrictions. Transferee will not sell, transfer, pledge or
otherwise dispose of any Shares received by Transferee unless and until (a) such
Shares are subsequently registered under the Securities Act and any applicable
state securities laws, or (b) both (i) an exemption from such registration is
available thereunder, and (ii) such transfer will not require registration of
such Shares under the Securities Act. Transferee understands that the Company is
not obligated, and does not intend, to register any such Shares either under the
Securities Act or any state securities laws. Transferee authorizes the Company
to issue stop transfer instructions to its Shares’ transfer agent, or, so long
as the Company may act as its own transfer agent, to make a stop transfer
notation in its appropriate records, in order to ensure Transferee’s compliance
with this provision.

 

(e)     Informed Decision. Transferee has substantial investment experience so
that Transferee has the capacity to protect its own interests and is fully
capable of evaluating the merits and risks of purchasing the Shares. Transferee
acknowledges and agrees that (i) Transferee is aware of the Company’s business
affairs and financial condition and has acquired, other than from Transferor,
sufficient information about the Company to reach an informed and knowledgeable
decision to purchase the Shares hereunder, (ii) Transferee has made its own
decision to purchase the Shares hereunder without reliance on the Company or any
other party, including without limitation, Transferor, except for the
representations and warranties set forth in Section 3 herein, (iii) Transferee
has had a full, fair and complete opportunity to value the Shares, (iv) there is
no established trading market for the Shares, (v) the Purchase Price may not be
indicative of the actual fair market value of the Shares, and (vi) the value of
the Shares may increase or decrease substantially over time. In full
understanding of the possibility that, at the present time or in the future, the
Shares could be worth substantially more or less than the Purchase Price,
Transferee has voluntarily entered into this Agreement and determined to
purchase the Shares from Transferor hereunder.

 

5.            Agreements.

 

(a)     Transferee and Transferor agree to continue to be bound by the terms and
conditions applicable to such parties set forth in the Related Agreement in
regards to the Shares and all other shares of capital stock of the Company held
by such parties. Transferee and Transferor further agree that this Agreement
waives all rights of first refusal provided under Section 6.3 of the Related
Agreement and consent to the transfer of Shares hereunder.

 

(b)     Transferee agrees that the exercisability of the Put and Call Options
associated with the Junior Preferred Shares purchased by it pursuant to this
Agreement (as further described in Section 6.4 of the Related Agreement) shall
commence on February 15, 2020, rather than the sixth anniversary of the Closing
Date (as defined in the Related Agreement). The remainder of the terms
associated with the Put and Call Options (as set forth in the Related Agreement)
shall remain unadjusted.

 

6.            Legends. Transferee authorizes the Company and its agents to place
on each certificate for shares which Transferee may acquire pursuant to this
Agreement:

 

(a)     any legends required under the Related Agreement; and

 

(b)     any legends required under state securities laws.

 

 
- 3 -

--------------------------------------------------------------------------------

 

 

7.            Company Consent. Company fully consents to the transfer and sale
of the Shares under this Agreement. Company is a party to this Agreement solely
for purposes of Sections 5 (agreements to be bound), this Section 7, and 10(e)
(further transfers of stock) and makes no representation or warranty as to the
legality of the transfer of the Shares hereunder; provided, however, that
nothing in this Section 7 shall in any way limit the Company’s right to claim
any benefits inuring to it under any other sections of this Agreement. Promptly
after receipt of Transferor’s certificate or certificates representing the
Shares, Company shall issue and deliver to Transferee a certificate or
certificates representing the Shares in the name of Transferee and shall record
the sale and purchase hereunder on its books and records.

 

8.            Release.

 

(a)     Transferor and Transferee each, on behalf of itself and on behalf of its
predecessors and successors, past and present agents, representatives, partners,
directors, officers, attorneys, employees, servants, shareholders, affiliates,
subsidiaries, heirs, executors, administrators and assigns, as well as any
person acting by, through, under or in concert with any of the foregoing does
hereby release and forever discharge the Company, and its predecessors and
successors, past and present agents, representatives, partners, directors,
officers, attorneys, employees, servants, shareholders, affiliates,
subsidiaries, heirs, executors, administrators and assigns, as well as any
person acting by, through, under or in concert with any of the foregoing, from
any and all claims, demands, causes of action, obligations, damages, losses,
liabilities, contracts, agreements, promises, debts, costs and expenses of any
kind whatsoever, whether at law or in equity, asserted or unasserted, known or
unknown, suspected or unsuspected, fixed or contingent (collectively, “Claims”
and individually, “Claim”), which such party ever had, now has, or may claim to
have against the Company, relating to or arising from the transfer and sale of
the Shares.

 

(b)     Transferor and Transferee each hereby acknowledge, severally and not
jointly, that such party has been advised by legal counsel, is familiar with and
fully understands the provisions of California Civil Code Section 1542 which
provides as follows: “A general release does not extend to claims which the
creditor does not know or suspect to exist in his or her favor at the time of
executing the release, which if known by him or her must have materially
affected his settlement with the debtor.” Having been so advised, each of
Transferor and Transferee nevertheless elects to and does assume all risks for
Claims known or unknown, suspected or unsuspected, heretofore arising from the
subject of this Section 8, and specifically waives any rights it may have under
Section 1542, as well as under any other statute or common-law principle with a
similar effect.

 

9.            Voluntary Execution of Agreement. This Agreement is executed
voluntarily and without any duress or undue influence on the part or behalf of
the Parties hereto. The Parties acknowledge that:

 

(a)     they have read this Agreement;

 

(b)     they have been represented in the preparation, negotiation, and
execution of this Agreement by legal counsel of their own choice or that they
have voluntarily declined to seek such counsel;

 

(c)     they understand the terms and consequences of this Agreement and of the
releases it contains; and

 

(d)     they are fully aware of the legal and binding effect of this Agreement.

 

10.           Miscellaneous.

 

 
- 4 -

--------------------------------------------------------------------------------

 

 

(a)     Governing Law. This Agreement and all acts and transactions pursuant
hereto and the rights and obligations of the Parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of
California, without giving effect to principles of conflicts of law.

 

(b)     Entire Agreement; Amendment. Except as expressly set forth herein, this
Agreement sets forth the entire agreement and understanding of the Parties
relating to the subject matter herein and merges all prior discussions between
them concerning such subject matter. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, shall be effective
unless in writing signed by the Parties to this Agreement.

 

(c)     Notices. Any notice required or permitted under this Agreement shall be
given in writing and shall be deemed effectively given (a) upon personal
delivery or when sent by e-mail, or (b) upon the expiration of five days
following deposit with the United States Postal Service, by registered or
certified mail, return receipt requested, postage prepaid, or (c) upon delivery
by an overnight courier which provides evidence of delivery addressed to the
party as shown on the signature pages hereto, or at such other address as any
party may designate by ten (10) days’ advance written notice to the other
parties hereto. Any such notice shall also be sent, if to the Transferee, with a
copy (which copy shall not constitute notice to the Company) to Orrick,
Herrington & Sutcliffe LLP, c/o Dolph Hellman, 405 Howard St., San Francisco,
CA 94105.

 

(d)     Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.

 

(e)     Successors and Assigns; Transfer of Shares. The rights and obligations
of Transferee under this Agreement may only be assigned with the prior written
consent of the Company. Transferee understands that the Company is entitled to
withhold its consent to transfer of the Shares or assignment of Transferee’s
rights and obligations under this Agreement unless Transferee requires as a
condition to any such transfer or assignment that Transferee’s transferees or
assigns execute an agreement similar to this Agreement or otherwise agree to be
bound by terms and conditions similar to those contained in this Agreement.

 

[Signature pages follow]

 

 
- 5 -

--------------------------------------------------------------------------------

 

 

The Parties have executed this Stock Transfer Agreement as of the date first set
forth above.

 

 

TRANSFEROR:

 

        APIO, INC.  

 

 

 

 

 

 

 

 

 

By:

/s/ Gregory S. Skinner

 

 

 

(Signature)

 

 

 

 

 

  Name: Gregory S. Skinner     Title: Vice President  

 

 

Address:

Attn: Chief Executive Officer

 

 

 

P.O. Box 727

 

 

 

Guadalupe, CA 93434

 

 

 

rmidyett@apioinc.com

 

 



 

TRANSFEREE:

 

        NEWELL CAPITAL CORPORATION  

 

 

 

 

 

 

 

 

 

By:

/s/ Steven Newell

 

 

 

(Signature)

 

 

 

 

 

  Name: Steven Newell     Title: Director  





 



 

Address:

3660-41B Street

 

 

 

Delta, BC V4K 3N2

 

 

 

 

 



 

 

 

SIGNATURE PAGE TO STOCK TRANSFER AGREEMENT

 

 
 

--------------------------------------------------------------------------------

 

 

The Parties have executed this Stock Transfer Agreement as of the date first set
forth above.

 





 

COMPANY:

 

        WINDSET HOLDINGS 2010 LTD.  

 

 

 

 

 

 

 

 

 

By:

/s/ Steven Newell

 

 

 

(Signature)

 

 

 

 

 

  Name: Steven Newell     Title: Director  









       

 

Address:

Attn: Chief Financial Officer

 

 

 

3660 41-B Street

 

 

 

Delta, BC Canada V4K 3N2

 

    tmartin@windset.com  





 

 

 

 

 

 

 

 

 

 

SIGNATURE PAGE TO STOCK TRANSFER AGREEMENT

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

ASSIGNMENT SEPARATE FROM CERTIFICATE

 

 

FOR VALUE RECEIVED and pursuant to that certain Stock Transfer Agreement by and
among the undersigned (“Transferor”), Apio, Inc. (“Transferee”) and Windset
Holdings 2010 Ltd. (the “Company”), dated ________ __, 2014, Transferor hereby
sells, assigns and transfers unto Transferee 68 shares of Common Stock of the
Company and 15,857 shares of Junior Preferred Stock of the Company, standing in
Transferor’s name on the Company’s books and represented by Certificate No.
CS-__ and Certificate No. JP-__, respectively, and does hereby irrevocably
constitute and appoint the Company as transfer agent with authority to transfer
said stock on the books of the Company with full power of substitution in the
premises.

 

 

 

Dated:   ______________________________

NEWELL CAPITAL CORPORATION

 

 

 

 

 

 

 

 

 

       

 

By:

 

 

 

 

(Signature)

 

 

 

 

 

  Name:       Title:    

  

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

CONSENT TO TRANSFER AND WAIVER OF RIGHT OF FIRST REFUSAL

 

Reference is made to that that certain Stock Transfer Agreement by and among the
undersigned (“Transferor”), Apio, Inc. (“Transferee”) and Windset Holdings 2010
Ltd. (the “Company”), dated as of ________ __, 2014 (the “Stock Transfer
Agreement”) and that certain Shareholders’ Agreement by and among the Company,
Transferor, Transferee, Dr. John P. Newell, John Newell, Steven Newell and
Sylvia Helen Newell, dated as of February 15, 2011 (as amended to date, the
“Related Agreement”). The undersigned hereby (i) consent to the transfer of 68
shares of Common Stock of the Company and 15,857 shares of Junior Preferred
Stock of the Company from the Transferor to the Transferee contemplated by the
Stock Transfer Agreement (the “Share Transfer”), (ii) waive all rights of first
refusal under section 6.3 of the Related Agreement in connection with the Share
Transfer and (iii) agree to deem the Share Transfer as a “Permitted Transfer”
under the Related Agreement.

 



Dated:   ______________________________

DR. JOHN P. NEWELL

 

 

 

 

 

 

 

 

 

       

 

By:

 

 

 

 

(Signature)

 



 



Dated:   ______________________________

JOHN NEWELL

 

 

 

 

 

 

 

 

 

       

 

By:

 

 

 

 

(Signature)

 



 



Dated:   ______________________________

STEVEN NEWELL

 

 

 

 

 

 

 

 

 

       

 

By:

 

 

 

 

(Signature)

 



 



Dated:   ______________________________

SYLVIA HELEN NEWELL

 

 

 

 

 

 

 

 

 

       

 

By:

 

 

 

 

(Signature)

 



   